Memorandum. The order of the Appellate Division should be affirmed on the record before us.
We agree with the majority below that once the “ time of the essence ” provision in the contract was waived by the general *941contractor, performance by the steel supplier within a reasonable time was all that was required. We would not, however, concur with the majority’s reasoning insofar as it is indicated that the “ time of the essence ” element was reimposed; but upon any view of the evidence the lesser standard of reasonable time was not even complied with and we thus find no cause for disturbing the result appealed from. We would further indicate that on the facts of this case it is immaterial whether article 2 of the Uniform Commercial Code applies.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones and Wachtler concur in memorandum; Judges Rabin and Stevens taking no part.
Order affirmed, with costs.